SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

823
KA 13-01651
PRESENT: PERADOTTO, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANIBAL SANTIAGO, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (EVAN HANNAY OF COUNSEL),
FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Anthony F.
Aloi, J.), rendered June 4, 2013. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the
third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a weapon in the third degree
(Penal Law § 265.02 [1]), defendant contends that County Court erred
in refusing to suppress evidence seized by the police, including the
firearm that he was charged with possessing. We reject that
contention inasmuch as the police had reasonable suspicion to stop
defendant based on a confidential informant’s tip and their own
confirmatory observations. “Specifically, because [the evidence in
the record establishes] that the tip was reliable under the totality
of the circumstances, satisfied the two-pronged Aguilar-Spinelli test
for the reliability of hearsay tips in this particular context and
contained sufficient information about defendant[’s] unlawful
possession of a weapon to create reasonable suspicion,” we conclude
that the stop was legal (People v Argyris, 24 NY3d 1138, 1140-1141,
rearg denied 24 NY3d 1211, cert denied ___US ___, 136 S Ct 793).
Contrary to defendant’s contention, the confidential informant’s basis
of knowledge was sufficiently established at the in camera Darden
hearing (see People v Darden, 34 NY2d 177). Having reviewed the
Darden hearing testimony, we conclude that the information from the
informant, “in its totality, provided ample basis to conclude that the
informant had a basis for his or her knowledge that defendant was in
possession of a weapon” (People v Knight, 94 AD3d 1527, 1528-1529, lv
denied 19 NY3d 998 [internal quotation marks omitted]). In addition,
the court made available to defendant its “Summary Report” with
                                 -2-                           823
                                                         KA 13-01651

respect to the existence of the informant and the communications made
by the informant to the police, and that report established that the
information provided by the informant had “sufficient indicia of
reliability” to allow the officer to credit it (People v Gonzalez, 63
AD3d 1609, 1609, lv denied 13 NY3d 796). The People further
established that the informant was reliable inasmuch as he “had
provided accurate information to the police on many occasions in the
past” (Knight, 94 AD3d at 1529).

     We reject defendant’s further contention that the information
provided by the confidential informant was insufficient to support the
stop and detention. We conclude that, at a minimum, the officers had
reasonable suspicion to stop and detain defendant forcibly based on
the totality of the circumstances, including the call from the
confidential informant providing a general description of the
perpetrator of the crime, the proximity of defendant to the site of
the crime, the brief period of time between the crime and the
discovery of defendant near the location of the crime, and the
officers’ observations of defendant, who matched the description
provided by the confidential informant (see id.). Defendant’s flight
in response to the officers’ attempts to stop him further established
the informant’s reliability, and provided at least a reasonable
suspicion justifying the pursuit and forcible detention of defendant
(see id.; see generally People v Woods, 98 NY2d 627, 628-629; People v
De Bour, 40 NY2d 210, 223). In light of the foregoing, we do not
address the propriety of the court’s alternative basis for denying
that part of defendant’s omnibus motion seeking to suppress evidence
seized by the police.




Entered:   September 30, 2016                  Frances E. Cafarell
                                               Clerk of the Court